1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC. CHICAGO
     TITLE INSURANCE COMPANY and CHICAGO TITLE OF
12   NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                 UNITED STATES DISTRICT COURT
17
                                           DISTRICT OF NEVADA
18
       HSBC BANK USA, N.A.,                              Case No.: 2:21-CV-00195-RFB-DJA
19
                              Plaintiff,                 STIPULATION AND ORDER TO
20                                                       EXTEND TIME TO REPLY IN
                      vs.                                SUPPORT OF MOTIONS TO DISMISS
21                                                       (ECF Nos. 33, 34, 35)
       FIDELITY NATIONAL TITLE GROUP,
22     INC. et al.,                                      FIRST REQUEST
23                            Defendants.
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Chicago Title

26
     Insurance Company (“Chicago Title”) and Chicago Title of Nevada, Inc. (“Chicago Agency”)

27   (collectively, “Defendants”) and plaintiff HSBC Bank USA, National Association (“HSBC”), by

28   and through their respective attorneys of record, which hereby agree and stipulate as follows:

                                           1
     STIPULATION AND ORDER TO EXTEND TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
1           1.      On February 3, 2021, HSBC filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3           2.      On February 3, 2021, Chicago Title removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5           3.      On March 8, 2021, FNTG, Chicago Title, and Chicago Agency moved to dismiss
6    HSBC’s complaint. (ECF Nos. 11-13);
7           4.      On May 24, 2021, HSBC filed its opposition to FNTG’s motion to dismiss (ECF
8    No. 33), Chicago Agency’s motion to dismiss (ECF No. 34) and Chicago Title’s motion to
9    dismiss (ECF No. 35). HSBC also filed a countermotion for partial summary judgment in
10   response to Chicago Title’s motion to dismiss. (ECF No. 36);
11          5.      Defendants’ respective replies supporting their motions to dismiss are due on May
12   31, 2021, while Chicago Title’s response to HSBC’s countermotion for partial summary judgment
13   is due on June 14, 2021;
14          6.      Counsel for Defendants are requesting a two-week extension of their deadline to
15   file their respective replies supporting their motions to dismiss, through and including June 14,
16   2021, (such that FNTG’s reply, Chicago Agency’s reply, Chicago Title’s reply, and Chicago
17   Title’s opposition to the countermotion are all due on June 14, 2021) to afford Defendants’
18   counsel additional time to review and respond to HSBC’s various oppositions.
19          7.      Counsel for HSBC does not oppose the requested extension;
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                           2
     STIPULATION AND ORDER TO EXTEND TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
1           8.      This is the first request for an extension made by counsel for Defendants, which is
2    made in good faith and not for the purposes of delay.
3           IT IS SO STIPULATED that Defendants deadline to file their respective replies to their
4    motions to dismiss are hereby extended through and including June 14, 2021.
5    Dated: May 25, 2021                           SINCLAIR BRAUN LLP
6

7                                                  By:     /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
8                                                        Attorneys for Defendants
                                                         FIDELITY NATIONAL TITLE GROUP,
9                                                        INC., CHICAGO TITLE INSURANCE
                                                         COMPANY, AND CHICAGO TITLE OF
10                                                       NEVADA, INC.
11   Dated: May 25, 2021                           WRIGHT, FINLAY & ZAK, LLP
12

13                                                 By:    /s/-Christina V. Miller
                                                         CHRISTINA V. MILLER
14
                                                         Attorneys for Plaintiff
                                                         HSBC BANK USA, NATIONAL
15
                                                         ASSOCIATION
16
     IT IS SO ORDERED.
17
                       28th day of _____________,
            Dated this _____         May          2021.
18
                                                  __________________________________________
19                                                RICHARD F. BOULWARE
                                                  UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                           3
     STIPULATION AND ORDER TO EXTEND TIME TO REPLY IN SUPPORT OF MOTIONS TO DISMISS
